Case 1:
MAGISTRATE” S CRIMINAL MINUTES - REMOVALS (Rule 5 & 5.1)

MAGISTRATE JUDGE |

CASE NUMBER:
AUSA:

Sete

2O-mj-00655-RGV Document 2 Filed 08/06/20 Page 1 of 1
FILED IN OPEN COURT

DATE:
TAPE:

TIME IN COURT: MIN dO

 

 

 

 

 

 

| RUSSELL G. COURTROOM DEPUTY CLERK: A. ZARKOWSKY

|_ VINEYARD

i 20rd, 655 DEFENDANT'S NAME: [nl Lock Are
bone perennanrsatty: {rian Wendalsom

 

 

Happ Fre Yrus'
ARREST DATE |

“Tita appearance

Interpreter sworn: |

Jon

ORDER appointing
ORDER: defendan

V Detendant WAIVE!

 

hearing held.

() Retained (.)CJA ‘4 FDP () Waived

os Ratehe lor
8/9/2020

Defendant informed of rights.

 

i
|

- Identity hearing HE
Defendant WAIVES preliminary hearing in this district only.
Preliminary hearing HELD.

COUNSEL

DER appointing Federal Defender as counsel for defendant.

as counsel for defendant.

 

t to pay attorney's fees as follows:

IDENTITY / PRELIMINARY HEARING

 

S identity hearing. — WAIVER FILED ~

LD.

 

Def is named def. in indictment/complaint; held for removal to other district.

WAIVER FILED

 

 

Probable cause found; def. held to District Court for removal to other district

 

Commitment issued. Detention hearing to be held in charging district

BOND/PRETRIAL DETENTION HEARING

 

 

 

 

_ Government oral motion for detention filed . @
_ Pretrial hearing set for @ 0 In charging district.)
__*~__Bond/Pretrial detention hearing HELD
_ Government motion for detention ()GRANTED- ( )DENIED
_ Pretrial detention ordered. _ Written order to follow.
7 BoNDsetat HIS DOD = _V_Non-suURETY ___ SURETY
cash _ property corporate surety ONLY

special CONDITIONS: Seg Ordo
i ‘Defendant released,

Bond not executed Defendant to remain in Marshal's custody.

Motion ( verbal) to reduce/revoke bond filed.

GRANTED DENIED

See page 2

Motion to reduce/revoke bond

 
